DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on July 28, 2021 in which claims 1, 2, 4-20 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejections of claims 1, 12 and 19 have been withdrawn. However, claims 12-13 are rejected in view of a newly discovered prior art.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belloti et al. (US 2018/0231386 A1) in view of  Wood et al. (US 2021/0049910).
 	In regard to claim 12, Belloti et al. discloses a method of creating and managing a route having an integrated exercise segment, comprising:

 	determining, according to map data, a route plan between a starting point and a destination such that the route plan includes an exercise segment that a user will manually traverse with a navigation device and a transportation segment over which the user will be transported as a passenger (see Figs. 1-6, and [0004], [0024],  [0027]-[0032], [0035], [0039]).
 	Belloti et al. does not explicitly disclose determining a position of the navigation device while the user traverses the exercise segment; and
 	transmitting, through a communication system of the navigation device, a request for transportation to complete the transportation segment based at least in part on the position of the navigation device while the user is traversing the exercise segment.
	Wood et al. discloses determining a position of the navigation device (corresponds to location of the pedestrian carrying the personal device 126) while the user traverses the exercise segment location where the pedestrian is walking (traversing exercise segment corresponds to where the pedestrian is walking on the sidewalk) (see at least [0025]); and
 	transmitting, through a communication system of the navigation device, a request for transportation to complete the transportation segment based at least in part on the position of the navigation device while the user is traversing the exercise segment (see at least Fig. 1 and [0025]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Belloti et al. with the 

In regard to claim 13, Belloti et al. discloses wherein the storage system further stores training regimen data associated with the user, and the routing module further includes instructions to determine a length of the exercise segment based at least in part on the training regimen data (see at least [0024], [0027]-[0041] and Figs. 1-6).


6.		Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (US 2020/0363219) in view of Wood et al. (US 2021/0049910).
 	In regard to claim 12, Rabinowitz discloses a method of creating and managing a route having an integrated exercise segment, comprising:
 	determining, according to map data, a route plan between a starting point and a destination such that the route plan includes an exercise segment that a user will manually traverse with a navigation device and a transportation segment over which the user will be transported as a passenger (see Figs. 1-6, and [0004], [0011], [0024],  [0027]-[0032], [0035], [0039]);
 	Rabinowitz does not explicitly disclose determining a position of the navigation device while the user traverses the exercise segment; and
 	transmitting, through a communication system of the navigation device, a request for transportation to complete the transportation segment based at least in part on the position of the navigation device while the user is traversing the exercise segment.
(corresponds to location of the pedestrian carrying the personal device 126) while the user traverses the exercise segment location where the pedestrian is walking (traversing exercise segment corresponds to where the pedestrian is walking on the sidewalk) (see at least [0025]); and
 	transmitting, through a communication system of the navigation device, a request for transportation to complete the transportation segment based at least in part on the position of the navigation device while the user is traversing the exercise segment (see at least Fig. 1 and [0025]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rabinowitz with the disclosure of Wood et al. because such modification would improve pedestrian navigation by adding further functionality.

In regard to claim 13, Rabinowitz discloses wherein the storage system further stores training regimen data associated with the user, and the routing module further includes instructions to determine a length of the exercise segment based at least in part on the training regimen data (see at least [0012],  [0013] and Figs. 1-2).

7.	Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newlin et al. (US 2016/0298977) in view of Wood et al. (US 2021/0049910).
 	In regard to claim 12, Newlin et al. discloses a method of creating and managing a route having an integrated exercise segment, comprising:
(see at least Figs. 2-5, 8, 11 and [0048], [0050]);
 	Newlin et al. does not explicitly disclose determining a position of the navigation device while the user traverses the exercise segment; and
 	transmitting, through a communication system of the navigation device, a request for transportation to complete the transportation segment based at least in part on the position of the navigation device while the user is traversing the exercise segment.
	Wood et al. discloses determining a position of the navigation device (corresponds to location of the pedestrian carrying the personal device 126) while the user traverses the exercise segment location where the pedestrian is walking (traversing exercise segment corresponds to where the pedestrian is walking on the sidewalk) (see at least [0025]); and
 	transmitting, through a communication system of the navigation device, a request for transportation to complete the transportation segment based at least in part on the position of the navigation device while the user is traversing the exercise segment (see at least Fig. 1 and [0025]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Newlin et al. with the disclosure of Wood et al. because such modification would improve pedestrian navigation by adding further functionality.

In regard to claim 13, Newlin et al. discloses wherein the storage system further stores training regimen data associated with the user, and the routing module further includes instructions to determine a length of the exercise segment based at least in part on the training regimen data (see at least [0065], [0066], [0074], [0085]).

Allowable Subject Matter
8.	Claims 1, 2, 4-11, 14-20 are allowable over the prior art of record.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661